DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on December 08, 2020,  has been fully considered.  The rejection is made final.  Claims 21-40 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Response to Amendment
The rejection of claims 21-40 under 35 USC § 112 in the previous office action has been withdrawn because of the amendment to the claims.
	
	
	Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot in view of Iovanna et al. (US Patent Publication No. 2009/0022070 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-23, 25, 27-29, 31-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Baranowski et al. (US Patent No. 9,037,571, ‘Baranowski’, hereafter, previously provided) in view of Xue, et al. ("Exploiting the Hierarchical Structure for Link Analysis." In Proceedings of the 28th Annual International 1 \CM SIGIR Conference on Research and Development in information retrieval (SIGIR '05). ACM, New York, NY, USA 186-193. August 15-19, 2005, provided by Applicant’s IDS) and further in view of Iovanna et al. (US Patent Publication No. 2009/0022070 A1, ‘Iovanna’, hereafter).

Regarding claim 21. Baranowski teaches a server, comprising: 
a processor; and a memory (A non-transitory, computer-readable storage medium may include storage media or memory media such as magnetic or optical media such as disks or DVD/CD-ROM, volatile or non-volatile media such as RAM, ROM, and flash drives, Baranowski, Col 19, lines 35-42.  The processors may be any suitable processor capable of executing instructions, Baranowski, Col 17, lines 20-65) and machine-readable instructions that, when executed by the processor (A non-transitory, computer-readable storage medium may include storage media or memory media such as magnetic or optical media such as disks or DVD/CD-ROM, volatile or non-volatile media such as RAM, ROM, and flash drives, Baranowski, Col 19, lines 35-42.  The processors may be any suitable processor capable of executing instructions, Baranowski, Col 17, lines 20-65), but explicitly does not teach:
a hierarchical architecture database comprising a plurality of data records represented by a plurality of respective nodes, wherein one or more client-originated links connect one or more respective pairs of nodes the plurality of respective nodes; and
However, Xue teaches 
a hierarchical architecture database comprising a plurality of data records represented by a plurality of respective nodes, wherein one or more client-originated links connect one or more respective pairs of nodes the plurality of respective nodes (Xue discloses a ranking algorithm called Hierarchical Rank, which considers both the hierarchical structure and the link structure of the Web. In this algorithm, Web pages are first aggregated based on their hierarchical structure at directory, host or domain level and link analysis is performed on the aggregated graph. Then, the importance of each node on the aggregated graph is distributed to individual pages belong to the node based on the hierarchical structure, Xue, Abstract, Section 3. Hierarchical Web Graph, pages 187-188); and 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Baranowski and Xue before him/her, to modify Baranowski with the teaching of Xue’s exploiting the hierarchical structure for link analysis.  One would have been motivated to do so for the benefit of calculating page importance by considering/taking the link structure of the web as well as the hierarchical structure of the web (Xue, page 186, Col 2, lines 29-40).
Baranowski and Xue do not teach
determine, based on a plurality of rules, one or more calculated links that directly connect one or more respective additional pairs of nodes of the plurality of respective nodes that would otherwise be only indirectly connected via the one or more client-originated links and one or more intermediate nodes of the plurality of respective nodes, wherein a first rule of the plurality of rules is configured to prohibit generating a calculated link from linking nodes of the same node type; and 
automatically generate the one or more calculated links to directly connect the one or more respective additional pairs of nodes, wherein the one or more client-originated links and the one or more calculated links are representative of data within the hierarchical architecture database that indicate respective connections between the plurality of nodes.
However, Iovanna teaches
determine, based on a plurality of rules, one or more calculated links that directly connect one or more respective additional pairs of nodes of the plurality of respective nodes that would otherwise be only indirectly connected via the one or more client-originated links and one or more intermediate nodes of the plurality of respective nodes, wherein a first rule of the plurality of rules is configured to prohibit generating a calculated link from linking nodes of the same node type (Referring to FIG. 12 the tree 1200 shows the links for the primary tree (continuous lines) and links for backup trees (dotted line). The failure in link AB (i.e., client-originated link) results in use of the backup link AE and creation of a route A, E, C, B (i.e., calculated link) as this has the lowest RPC. However if the different values are not considered in the same level as is shown in FIG. 13 then the RPC through nodes E and H are the same and different considerations need to be made to select the preferred backup route (i.e., prohibit generating a calculated link from linking nodes of the same node type). As can be seen from all these examples the present invention provides a method of configuring the best backup links for any particular failure based on hierarchy and RPC, Iovanna [0136]); and 
automatically generate the one or more calculated links to directly connect the one or more respective additional pairs of nodes, wherein the one or more client-originated links and the one or more calculated links are representative of data within the hierarchical architecture database that indicate respective connections between the plurality of nodes (Referring to FIG. 12 the tree 1200 shows the links for the primary tree (continuous lines) and links for backup trees (dotted line). The failure in link AB (i.e., client-originated link) results in use of the backup link AE and creation of a route A, E, C, B (i.e., calculated link) as this has the lowest RPC. However if the different values are not considered in the same level as is shown in FIG. 13 then the RPC through nodes E and H are the same and different considerations need to be made to select the preferred backup route. As can be seen from all these examples the present invention provides a method of configuring the best backup links for any particular failure based on hierarchy and RPC, Iovanna [0136]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Baranowski, Xue and Iovanna before him/her, to further modify Baranowski with the teaching of Iovanna’s method and apparatus for quality of service planning for a network.  One would have been motivated to do so for the benefit of providing a suitable set of trees capable of being configured on the physical topology, balancing the traffic (i.e., data movement between the nodes), to optimize the use of the network resources, advantageously, choosing appropriate trees, nodes and routing the traffic on the trees based on the physical network topology (Iovanna [0068]).
Regarding claim 22. Baranowski as modified teaches, wherein the plurality of rules comprises a second rule configured to prohibit generating a calculated link that duplicates a client link (where the multiple portions of the topology and the multiple closure tables are connected due to having common records for connecting nodes between the different portions of the topologies. … the topology service may receive input from a user describing an update to a portion of a topology, as depicted at 602. In some cases, the update may be the addition or deletion a node or the addition or removal of a direct connection between existing nodes, or to some other characteristic of the topology, Baranowski, Col 11, lines 37-55).
Regarding claim 23. Baranowski and Iovanna do not teach, wherein the one or more client-originated links and the one or more calculated links represent every possible interconnection between the plurality of respective nodes in the hierarchical architecture database based on the plurality of rules.
However, Xue teaches wherein the client-originated links and the one or more calculated links represent every possible interconnection between the plurality of respective nodes in the hierarchical architecture database based on the plurality of rules (Xue, Abstract, Sections 3 and 4, pages 187-190).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Baranowski, Iovanna and Xue before him/her, to further modify Baranowski with the teaching of Xue’s exploiting the hierarchical structure for link analysis.  One would have been motivated to do so for the benefit of calculating page importance by considering/taking the link structure of the web as well as the hierarchical structure of the web (Xue, page 186, Col 2, lines 29-40).
Regarding claim 25. Baranowski as modified teaches, wherein the instructions cause the processor to: 
delete a client-originated link of the one or more client-originated links (Baranowski, Col 15, lines 15-37);
determine whether the one or more calculated links represent respective paths that would include the client-originated link (Baranowski, Col 15, lines 15-37); and
delete the one or more calculated links representing respective paths that would include the client-originated link (Baranowski, Col 15, lines 15-37).
Regarding claim 27. Baranowski as modified teaches, wherein the instructions cause the processor to: 
aggregate node data from each node of the plurality of respective nodes based on the client-originated links and the one or more calculated links (Baranowski, Col 6, lines 9-17, Col 13, lines 7-36, Col 15, lines 15-37); and
generate a report for display on a client device, wherein the report comprises the aggregated node data (Baranowski, Col 6, lines 33-41, Col 15, line 58-63 and Col 16, lines 41-58).
Regarding claims 28, 29 and 31-33, the server steps of claims 21, 22, 25 and 27 substantially encompass the method recited in claims 28, 29 and 31-33.  Therefore, claims 28, 29 and 31-33 are rejected for at least the same reason as claims 21, 22, 25 and 27 above.
Regarding claim 34. Baranowski as modified teaches, comprising updating the one or more calculated links, the one or more existing calculated links, and the aggregated node data of the report in response to a modification of the one or more client-originated links in the hierarchical architecture database (Baranowski, Col 6, lines 9-41, Col 13, lines 7-36, Col 15, line 15-63, Col 16, lines 41-58).
Regarding claim 35. Baranowski as modified teaches, wherein the one or more client-originated links, the one or more calculated links, and the one or more existing calculated links in the hierarchical architecture database represent every possible interconnection between the plurality of nodes based on the plurality of rules (the topology service may access the closure table for the topology of nodes, where the closure table includes records for each directly connected pair of nodes in addition to records for each transitively connected pair of nodes in the topology of nodes, as illustrated in Fig. 3, item 304a, Baranowski, Col 9, lines 60-67).
Regarding claim 36. Baranowski teaches a non-transitory, computer-readable storage medium, comprising machine-readable instructions that, when executed by a processor (A non-transitory, computer-readable storage medium may include storage media or memory media such as magnetic or optical media such as disks or DVD/CD-ROM, volatile or non-volatile media such as RAM, ROM, and flash drives, Baranowski, Col 19, lines 35-42.  The processors may be any suitable processor capable of executing instructions, Baranowski, Col 17, lines 20-65), cause the processor to:
aggregate node data from each node of the plurality of nodes based on the one or more client-originated links and the one or more calculated links (Baranowski, Col 6, lines 9-17, Col 13, lines 7-36, Col 15, lines 15-37); and
generate a report for display on a client device, wherein the report comprises the aggregated node data (Baranowski, Col 6, lines 33-41, Col 15, line 58-63 and Col 16, lines 41-58).
Baranowski explicitly does not teach:
a plurality of nodes that represent a plurality of respective data records within a hierarchical architecture database, wherein one or more client-originated links connect one or more respective additional pairs of nodes of the plurality of nodes,
However, Xue teaches 
a plurality of nodes that represent a plurality of respective data records within a hierarchical architecture database, wherein one or more client-originated links connect one or more respective additional pairs of nodes of the plurality of nodes (Xue discloses a ranking algorithm called Hierarchical Rank, which considers both the hierarchical structure and the link structure of the Web. In this algorithm, Web pages are first aggregated based on their hierarchical structure at directory, host or domain level and link analysis is performed on the aggregated graph. Then, the importance of each node on the aggregated graph is distributed to individual pages belong to the node based on the hierarchical structure, Xue, Abstract, Section 3. Hierarchical Web Graph, pages 187-188),
Baranowski and Xue do not teach
determine one or more calculated links based on a plurality of rules, wherein the one or more calculated links directly connect one or more respective pairs of nodes, wherein the one or more respective pairs of nodes would otherwise be only indirectly connected via the one or more client-originated links and one Page 7or more intermediate nodes of the plurality of nodes, and wherein a first rule of the plurality of rules is configured to prohibit generating a calculated link from linking nodes of the same node type; 
automatically generate the one or more calculated links to directly connect the one or more respective pairs of nodes, wherein the one or more client-originated links and the one or more calculated links are representative of data within the hierarchical architecture database that indicate respective connections between the plurality of nodes;
However, Iovanna teaches
determine one or more calculated links based on a plurality of rules, wherein the one or more calculated links directly connect one or more respective pairs of nodes, wherein the one or more respective pairs of nodes would otherwise be only indirectly connected via the one or more client-originated links and one Page 7or more intermediate nodes of the plurality of nodes, and wherein a first rule of the plurality of rules is configured to prohibit generating a calculated link from linking nodes of the same node type (Referring to FIG. 12 the tree 1200 shows the links for the primary tree (continuous lines) and links for backup trees (dotted line). The failure in link AB (i.e., client-originated link) results in use of the backup link AE and creation of a route A, E, C, B (i.e., calculated link) as this has the lowest RPC. However if the different values are not considered in the same level as is shown in FIG. 13 then the RPC through nodes E and H are the same and different considerations need to be made to select the preferred backup route (i.e., prohibit generating a calculated link from linking nodes of the same node type). As can be seen from all these examples the present invention provides a method of configuring the best backup links for any particular failure based on hierarchy and RPC, Iovanna [0136].  Please also see [0133-0135]);
automatically generate the one or more calculated links to directly connect the one or more respective pairs of nodes, wherein the one or more client-originated links and the one or more calculated links are representative of data within the hierarchical architecture database that indicate respective connections between the plurality of nodes (Referring to FIG. 12 the tree 1200 shows the links for the primary tree (continuous lines) and links for backup trees (dotted line). The failure in link AB (i.e., client-originated link) results in use of the backup link AE and creation of a route A, E, C, B (i.e., calculated link) as this has the lowest RPC. However if the different values are not considered in the same level as is shown in FIG. 13 then the RPC through nodes E and H are the same and different considerations need to be made to select the preferred backup route. As can be seen from all these examples the present invention provides a method of configuring the best backup links for any particular failure based on hierarchy and RPC, Iovanna [0136].  Please also see [0133-0135]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Baranowski, Xue and Iovanna before him/her, to further modify Baranowski with the teaching of Iovanna’s method and apparatus for quality of service planning for a network.  One would have been motivated to do so for the benefit of providing a suitable set of trees capable of being configured on the physical topology, balancing the traffic (i.e., data movement between the nodes), to optimize the use of the network resources, advantageously, choosing appropriate trees, nodes and routing the traffic on the trees based on the physical network topology (Iovanna [0068]).
Regarding claims 37, 38 and 40, the server steps of claims 22, 23 and 25 substantially encompass the medium recited in claims 37, 38 and 40.  Therefore, claims 37, 38 and 40 are rejected for at least the same reason as claims 22, 23 and 25 above.

Allowable Subject Matter
Claims 24, 26, 30 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168